TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                      NO. 03-11-00887-CV


                            William Alexander Roper, Jr., Appellant

                                                 v.

                                  CitiMortgage, Inc., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on December 1, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the trial court’s order.



The appellant shall pay all costs relating to this appeal, both in this Court and the court below.